Citation Nr: 0001238	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  96-30 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

The veteran had active service from March 1943 to May 1945.

This matter arises before the Board of Veterans' Appeals 
(Board) from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for cause of the 
veteran's death.


FINDING OF FACT

Medical evidence of a nexus between the cause of the 
veteran's death and his period of military service has not 
been submitted.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The death certificate issued August 2, 1993 discloses that 
the veteran died at his residence on July 30, 1993 from 
arteriosclerotic cardiovascular disease.  Other conditions 
that contributed to, but were not the cause of the veteran's 
death were diabetes mellitus and chronic renal failure.  The 
time interval between onset of the veteran's heart disease 
and death was unknown.

A review of the record reveals that service connection was in 
effect during the veteran's lifetime for a below-the-knee 
amputation of the left leg, assigned a 40 percent evaluation, 
a gunshot wound of the right thigh with muscle damage to 
Group XIV, assigned a 10 percent evaluation, and for injury 
to the right eye and ear disability, each assigned a 
noncompensable evaluation.  By rating action of December 
1990, the veteran was granted a 100 percent evaluation, in 
effect from October 22, 1989, for his service-connected left 
leg amputation (service-connected) and the right leg 
amputation (nonservice-connected), under the provisions of 
38 C.F.R. § 3.383.  

Service medical records support that the examination 
conducted in March 1943 related to the veteran's induction 
into service revealed a normal cardiovascular system.  The 
veteran's blood pressure was 134/86.  A preoperative report 
dated in January 1945 discloses several blood pressure 
readings such as 98/50, 140/70, and 150/60.  The discharge 
certificate dated in May 1945 discloses that the veteran was 
wounded when he stepped on a land mine, resulting in the 
amputation of the left leg.  Also noted on the hospital 
report is that the veteran incurred injury to the medial 
surface of the right thigh, to the right ear, and to the 
right eye.  The veteran's service medical records contain 
nothing further pertinent to the appellant's claim.

VA examination report dated in January 1947 indicates a blood 
pressure reading of 138/88.  The veteran's cardiovascular 
system was noted as normal.  VA records dated from 1958 to 
1959 related to prosthetic repair are associated with the 
veteran's file.  VA examination report dated in March 1960 
lists hypertension as a disorder for which the veteran had 
received treatment during a one-month period.  Nothing with 
respect to the veteran's cardiovascular system is revealed.

Private hospital records dated in November 1981 reveal that 
the veteran had a history of progressive shortness of breath 
and cough for three weeks prior to admission.  An 
electrocardiogram at admission revealed a third degree heart 
block; a pacemaker was inserted.  The veteran's blood 
pressure reading was 150/80 and the chest x-ray showed an 
enlarged heart.  In pertinent part, the impressions rendered 
at that time were third degree heart block with congestive 
heart failure and a history of hypertension.  

In a VA report of contact dated in June 1983, it is indicated 
that the veteran had experienced a severe stroke.  VA 
hospital records dated in July 1983 reveal diagnoses of 
congestive heart failure, status post cerebrovascular 
accident, and non-insulin dependent diabetes.  In a 
recitation of the veteran's past medical history, the report 
discloses that the veteran had a right brain stem infarction 
in April 1983 with further development in May 1983.  
Statements from VA examiners dated in April 1984, and 
September and October 1985 reveal that the veteran had no 
functional use of both upper extremities and right lower 
extremity due to the residual effects of a stroke.  

Private hospital records dated in May 1989 for initial 
diagnoses of acute dehydration, pneumonia, and congestive 
heart failure reveal that the veteran's right leg below the 
knee was noted to have a purplish discoloration, which the 
examiner noted was felt to be due to the arterial occlusive 
disease of the right leg.  Hospital records reveal that an 
amputation of the right leg above the knee was performed.  
Final diagnoses included acute dehydration secondary to acute 
urinary tract infection, status post cerebrovascular accident 
with right hemiplegia, gangrene of the right leg, status post 
pulmonary pacemaker in situ, chronic congestive heart 
failure, arteriosclerotic heart disease, and diabetes.  Post-
operative diagnoses confirmed the presence of severe 
atherosclerotic arterial disease in the right lower 
extremity.

Private outpatient records and hospital reports extending 
from 1990 to 1993 are associated with the veteran's claims 
folder.  Overall, in pertinent part, the veteran was treated 
for exacerbation of chronic congestive heart failure, 
coronary artery disease, diabetes, shortness of breath, 
pneumonia, and pulmonary edema.  A record dated in December 
1992 includes a renal ultrasound in which there were no renal 
abnormalities.  An emergency record dated in May 1993 reveals 
complaints of vomiting, nausea, shortness of breath; 
diagnoses of urosepsis, renal insufficiency, and congestive 
heart failure were rendered.  At discharge, the veteran was 
diagnosed with history of renal insufficiency, diabetes 
mellitus, bilateral above knee amputation, cerebrovascular 
accident with paraplegia in the pace, pacemaker, and slight 
eyelid infection.  The veteran was discharged home.

Analysis

The issue before the Board is whether the appellant is 
entitled to service connection for the cause of the veteran's 
death.  Initially, the Board notes that in well grounded 
cases, service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service in the Armed Forces.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection may also be allowed on a presumptive basis for 
cardiovascular disease, if the disability becomes manifest to 
a compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Moreover, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1999).  Service connection may further be 
established for the veteran's cause of death where the 
evidence demonstrates that the disability that caused the 
death was incurred during service, or that the service-
connected disability was a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. § 3.312 (1999).

However, the appellant must establish a well grounded claim 
before the Board will consider the merits of such claim.  
38 U.S.C.A. § 5107(a).  A well grounded claim requires 
sufficient and cognizant medical evidence to substantiate the 
appellant's assertions.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Additionally, a well grounded claim is 
a meritorious claim, that is, one capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

To establish a well grounded claim for service connection, 
the United States Court of Appeals for Veterans Claims (the 
United States Court of Veterans Appeals prior to March 1, 
1999, and hereinafter, the Court) requires evidence of a 
medical diagnosis of a current disability; medical, or lay 
evidence of an inservice occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
inservice injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'g sub nom. Epps 
v. Brown, 9 Vet. App. 341 (1996).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology. 38 C.F.R. 
§ 3.303(b) (1999); see also Savage v. Gober, 10 Vet. App. 
488, 
495-97 (1997).

At the outset, the Board has determined that the appellant in 
this case has not established a well grounded claim.  
Essentially, the appellant has not submitted evidence that 
the arteriosclerotic heart disease from which the veteran 
died was incurred during service.  There are no clinical 
data, notations, complaints, or findings otherwise associated 
with the veteran's period of service to substantiate that the 
veteran experienced heart-related disease or symptomatology 
during that period of time.  Thus, in this respect, the 
appellant fails to provide a medical nexus between the heart 
disease that lead to the veteran's death and his period of 
active service.  

As noted above, VA regulations provide that certain diseases 
are subject to presumptive service connection.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In the 
provisions related to cardiovascular disease, hypertension is 
also included, given that hypertension is often an early 
symptom preceding the development of heart disease.  Id.  
Thus, where hypertension is diagnosed to a compensable degree 
within one year from separation of service, it is treated the 
same as any other chronic disease, in this case, 
cardiovascular disease, enumerated in the regulations.  Id.  

Nonetheless, neither cardiovascular disease nor hypertension 
was diagnosed within one year from separation of service.  
The first diagnosis of any heart disease appears many years 
after service in private hospital records dated in November 
1981 during which time an electrocardiogram revealed a third 
degree heart block.  At that time, a pacemaker was inserted.  
Hypertension, by way of history only, is listed in a March 
1960 examination report and again in the November 1981 
hospital records; however, there are no clinical data 
associated with the recitation of the veteran's past medical 
history of hypertension.  Furthermore, even if the veteran 
had been treated in 1960 for hypertension, such treatment 
would have occurred fifteen years after the veteran's 
discharge from service, a time span considerably beyond the 
presumptive period.  Thus, in this regard as well, the 
appellant's claim is not well grounded.  

Moreover, the evidence as a whole, including that relevant to 
service, does not support that arteriosclerotic heart disease 
was incurred in service.  As noted above, VA regulations do 
not intend to limit service connection to only those 
presumptive diseases listed when the evidence otherwise 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
However, the medical evidence of record in this case does not 
tend to suggest in any way that the veteran died of a disease 
that was in fact, incurred during his period of active 
service.  Thus, in this respect also, the appellant has 
failed to establish a well grounded claim for lack of a 
medical nexus between the veteran's death and his period of 
service.  

However, the Board recognizes the appellant's assertions that 
the veteran's right leg amputation was what ultimately led to 
his death.  The law provides that for the sole purpose of 
establishing a well grounded claim, the Board presumes such 
statements to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  Nonetheless, such statements do not equate with 
competent medical opinions necessary to establish a plausible 
claim.  Tirpak at 611.  Further, there is no evidence of 
record to support that the appellant is qualified to render a 
medical opinion competent.  The Board wishes to point out 
that the type of evidence needed to satisfy the burden of 
establishing a well grounded claim depends on the very nature 
of the issue.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
As in this case, where the determinative issue involves 
medical diagnoses and etiology, the appellant must establish 
a medical nexus between the veteran's death and his period of 
service, and as such, must offer competent medical evidence 
sufficient to support a plausible claim.  Id.  Thus, although 
the Board does not doubt the sincerity of the appellant's 
contentions, her statements, in and of themselves, are not 
competent evidence for the purpose of establishing a medical 
nexus between the veteran's death and his period of service.  

Overall, the appellant has not presented competent medical 
evidence to substantiate her contentions.  She has stated 
that the veteran's amputation above the knee of the right leg 
is secondary to his service-connected left leg amputation, 
and that it is on this basis that the veteran's death is 
associated with his period of active service.  Indeed, the 
clinical data of record support that the veteran's cause of 
death relates to his right leg disability.  As noted above, 
of record are 1984 and 1985 opinions by VA examiners to the 
effect that the veteran had no functional use of his right 
lower extremity due to the residual effects of an earlier 
stroke.  Moreover, the May 1989 private hospital records 
reveal that the veteran's right leg at the point below the 
knee was discolored, a fact that the examiner attributed to 
arterial occlusive disease of the right leg.  Subsequent 
hospital records reveal that an amputation of the right leg 
above the knee was performed and that final diagnoses 
included chronic congestive heart failure, arteriosclerotic 
heart disease, and diabetes.  Post-operative diagnoses 
confirmed the presence of severe atherosclerotic arterial 
disease in the right lower extremity.

Thus, the disability of the right leg and ensuing 
complications created the health problems of which the 
veteran died or at least, contributed to cause his death.  
Nonetheless, as the record supports, disability related to 
the veteran's right leg amputation was not service-connected.  
As noted above, at the time of the veteran's death, in 
pertinent part, service connection was in effect for 
amputation below the knee for the left leg.  Therefore, in 
spite of the controlling law and regulations, which provide 
that cardiovascular disease that develops in a veteran who 
has a service-connected amputation of one lower extremity at 
or above the knee is the proximate result of such service-
connected amputation, the veteran in this case did not die as 
a result of his left leg service-connected amputation. 
38 C.F.R. § 3.310 (1999).  In other words, the veteran's 
service-connected left leg disability was not a cause of the 
veteran's right leg disability, nor was it a principal or 
contributory cause of death.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. § 3.312.  Moreover, there is also no 
evidence showing that his other service-connected 
disabilities were of such severity so as to cause 
debilitation, which would have rendered him incapable of 
resisting death.  

Based on the foregoing analyses and bases, the Board must 
deny the appellant's service connection claim for failure to 
establish a medical nexus between the veteran's period of 
service and his cause of death.  Overall, the appellant has 
not submitted competent evidence so as to establish a well 
grounded claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

